DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Koike et al. (US 2012/0229732, “Koike”) in view of Yokota (JP 2015-194637 A, “Yokota), do not disclose or suggest: An image display device comprising: an optical film having an in-plane birefringence; a polarizer; and a light source configured to produce light that is incident on the optical film, wherein the optical film and the polarizer are disposed to form an angle of about 45° between a slow axis of the optical film and an absorption axis of the polarizer, the optical film is towards a viewer side of the image display device relative to the polarizer, the optical film has a retardation of 3,000 nm to 50,000 nm, the light incident on the optical film provides at least 50% coverage of ITU-R BT.2020, and has a peak in each of the following regions of the emission spectrum: a red region with a wavelength range from 580 nm to 780 nm; a green region with a wavelength range from 480 nm to less than 580 nm; and a blue region with a wavelength range from 380 nm to less than 480 nm, and the half width of the emission spectral peak in the red region is 70 nm or less, the half width of the emission spectral peak in the green region is 60 nm or less, and the half width of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782